Citation Nr: 9910601	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had active duty for training from April to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating determination of 
the Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  


REMAND

The service medical records reflect that the appellant was 
found to have a normal spine and lower extremities at the 
time of a March 1995 Reserve enlistment examination. On his 
March 1995 Report of Medical History, the appellant indicated 
that he was not having and not had any recurrent back pain.  
While inservice, the appellant began having back pain in June 
1995.  At the time of a June 7, 1995, visit, an assessment of 
suspect disc derangement was made.  On June 13, 1995, the 
appellant was issued a medical profile for low back pain.  On 
the form, it was noted that this had existed prior to 
service.

On a June 13, 1995, Entrance Physical Standards Board 
Proceedings form, it was indicated that the appellant had had 
a back condition before entering service but had never sought 
medical advice.  A diagnosis of low back pain/presumptive 
disk derangement, refractory to medical treatment, was 
rendered.  It was recommended that the appellant be separated 
from service for failure to meet medical procurement 
standards.  The appellant's condition was found to have 
existed prior to service and to not have been permanently 
aggravated by service.  

Subsequent to service, the appellant was seen on numerous 
occasions with complaints of back pain.  At the time of an 
April 1996 outpatient visit, the appellant was thought to 
have degenerative disc disease of L5-S1, without 
radiculopathy.  At the time of an April 18, 1996, emergency 
room visit, the appellant was found to have lumbar strain 
with sciatica.  An August 1996 X-ray of the appellant's 
lumbar spine revealed marked posterior L5-S1 narrowing.  

In July 1997, the appellant was afforded a VA examination.  
At the time of the examination, the appellant reported that 
he had injured his back during his six-week period of basic 
training.  The appellant indicated that he had continued to 
experience back pain since that time.  The examiner noted 
that a previous X-ray had been taken which revealed marked 
posterior L5-S1 narrowing.  He indicated that this finding 
seemed to be unrelated to the appellant's primary complaints, 
which dealt with pain between his shoulders and middle back 
and his lower back, without radiation into the legs or 
weakness.  Physical examination performed at that time 
revealed normal extension and lateral range of motion.  The 
appellant reported pain on forward flexion and could only 
bend to his knees.  No X-rays were made.  It was the 
examiner's impression that the there was no evidence of a 
service-connected disability.

At his February 1999 hearing before the undersigned Board 
member, the appellant and his sister both testified that he 
had not had a back problem prior to entering service.  

While the Board notes that the July 1997 VA examiner 
indicated that there was no service-connected disability 
present, it appears that a back disability, described as 
presumptive disk derangement, was initially treated during 
active duty for training.  A back disability, lumbar strain, 
degenerative disc disease of L5-S1, and marked posterior 
narrowing L5-S1 narrowing, was identified shortly after the 
appellant was separated from service.  The Board is of the 
opinion that additional development is necessary.  

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names and addresses 
of all health care providers who have 
treated him for a back disorder.  After 
obtaining any necessary authorization 
from the appellant, the RO should obtain 
and associate with the claims folder 
legible copies of the appellant's 
complete treatment records from those 
facilities identified by the appellant 
which have not already been secured.  
Regardless of the appellant's response, 
the RO should obtain all outstanding VA 
records of treatment.

2.  Thereafter, the RO should arrange for 
an appropriate examination, by an 
examiner who has not previously examined 
the appellant, to determine the nature 
and etiology of any current back 
disorder.  The claims folder and a copy 
of this remand must be made available for 
review prior to the examination.  All 
appropriate tests and studies should be 
performed, including X-rays and range of 
motion testing reported in degrees, and 
all findings must be reported in detail.  

The orthopedic examiner is requested to 
render the following opinions: 

(a) Does the appellant have a current 
back disability, and, if so, what is the 
etiology of this disorder? 

(b) Did the appellant have a back 
disability at the time of his entrance 
into service and if so, what was the 
nature of this disability, and its 
relationship to any current back 
disability? 

(c) If the appellant entered service with 
a preexisting back disability, did this 
disorder increase in severity during 
service and if so, did the increase in 
severity represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


